DETAILED ACTION
1)
           Applicant’s election without traverse of invention III, drawn on claims 6-7, in the reply filed on 2/28/2022, is acknowledged.   
           Claims 1-5, 8, 10-13, are cancelled, claims 6, 9, are amended.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
2)       Claim 9 status identifier is to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   3)       Claims 6-7, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 6 is unclear.  Claim 6, lines 4-7, recite a weight ratio B/A resulting from filtration through a sieve, and claim 6, lines 16-19, again recite a weight ratio B/A 
Claim 6 is unclear if the filtration in the two recited locations in the claim is the same or not the same filtration.
Claim 6 is unclear as to which inorganic particles are being synthesized.
Claim 6 is unclear since the terms “inorganic content” and “inorganic particles” are recited.
Claim 6 is unclear since the terms “solution” and “suspension” are recited. 
Claim 6 recites the limitation "the weight ratio B/A" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the weight ratio C/A" in line 8.  There is insufficient antecedent basis for this limitation in the claim.       
Claim 6 is unclear as to what defines the complex fiber before treatment being 0.3.    It is unclear if 0.3 represents a weight content or a percentage.  
Claim 6 is unclear as to what defines “treatment”.                                                                                                                         
Claim 7 recites the limitation "B/A" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is unclear as to how B/A of 0.3 is obtained.   Process steps are not recited.    Also, it is unclear as to the step at which the B/A is of 0.3.
 Claim 7 is unclear if 0.3 represents a weight content or a percentage.    
                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

                                                                                                                                     4)       Claims 6-7, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (US 2018/0282936).
Fukuoka discloses a process for preparing a complex of a cellulose fiber and inorganic particles.  The process includes synthesizing inorganic particles in an aqueous solution in the presence of a fiber (claims 1, 13).  The inorganic particles may include a metal salt of calcium, magnesium or metal particles containing titanium   (claim 6).  The cellulose fiber is a wood derived cellulose fiber (claim 7).  The aqueous solution of solid content of 0.2 % [0059] undergo filtration over a mesh [0059], ([0139], [0142], [0145], [0148]).  The filter retention rate over a 150-mesh wire is 20 % by mass or more [0059].  The final solids content of the complex is as low as 0.1 % [0110].  It would have been obvious to one skilled in the art at the time the invention was filed that the retention rate of inorganic particles residue remaining in a filter sieve to the inorganic particles in the complex fiber before treatment be optimized in order to obtain desired properties of the complex. 
                                                                                                                                           
Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/           Primary Examiner, Art Unit 1748